Biggest Crypto Exchange Takes
                          Caseon Tether With Own Stablecoins
                                  1:19-cv-09236      Document-...   1-24 https://webcache.googleusercontent.com/search?q=cache:https://...
                                                                          Filed 10/06/19 Page 1 of 5




          Cryptocurrencies

          Biggest Crypto Exchange Takes
          on Tether With Own Stablecoins
          By Olga Kharif
          June 5, 2019, 2:19 PM EDT
          Updated on June 6, 2019, 9:55 AM EDT

              Binance could issue its ﬁrst stablecoin within several weeks
              Tether accounts for 98.7% of trading volume, Bitﬁnex says


          LISTEN TO ARTICLE
                                       Beware, Tether. Some serious competition may ﬁnally be
                                       heading your way.


1 of 5                                                                                                                   10/6/19, 6:31 PM
Biggest Crypto Exchange Takes
                          Caseon Tether With Own Stablecoins
                                  1:19-cv-09236      Document-...   1-24 https://webcache.googleusercontent.com/search?q=cache:https://...
                                                                          Filed 10/06/19 Page 2 of 5




2 of 5                                                                                                                   10/6/19, 6:31 PM
Biggest Crypto Exchange Takes
                          Caseon Tether With Own Stablecoins
                                  1:19-cv-09236      Document-...   1-24 https://webcache.googleusercontent.com/search?q=cache:https://...
                                                                          Filed 10/06/19 Page 3 of 5




3 of 5                                                                                                                   10/6/19, 6:31 PM
Biggest Crypto Exchange Takes
                          Caseon Tether With Own Stablecoins
                                  1:19-cv-09236      Document-...   1-24 https://webcache.googleusercontent.com/search?q=cache:https://...
                                                                          Filed 10/06/19 Page 4 of 5




4 of 5                                                                                                                   10/6/19, 6:31 PM
Biggest Crypto Exchange Takes
                          Caseon Tether With Own Stablecoins
                                  1:19-cv-09236      Document-...   1-24 https://webcache.googleusercontent.com/search?q=cache:https://...
                                                                          Filed 10/06/19 Page 5 of 5




                                              Terms of Service Trademarks Privacy Policy
                                               ©2019 Bloomberg L.P. All Rights Reserved
                                     Careers Made in NYC Advertise Ad Choices Contact Us Help




5 of 5                                                                                                                   10/6/19, 6:31 PM
